NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CHARLES A. ALLEN, SR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7101

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-392, Chief Judge Bruce E.
Kasold.

ON MOTION

Before PROST, MAYER, and REYNA, Circu,it Judges.
PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27({) and to dismiss Charles

CHARLES ALLEN, SR. V. SHINSEKI 2

Allen’s appeal for lack of jurisdiction. Allen has not filed
a response.

Allen served on active duty from November to Decem-
ber 1976. He had previously filed claims for entitlement
to service connection for bilateral pes planus, a neck
disability, and a back disability, which were all denied.
ln September 2011, Allen moved the Board of Veterans’
Appeals to revise one of its previous decisions on the basis
of clear and unmistakable error (CUE). Not having heard
from the Board, on February 1, 2012, Allen filed a petition
for a writ of mandamus at the United States Court of
Appeals for Veterans Claims (Veterans Court), seeking to
compel the Board to decide his CUE motion. The Veter-
ans Court denied Allen’s petition on the ground that he
had failed to demonstrate that any delay in being issued a
decision on his motion amounted to an arbitrary refusal
by the Board to act. Allen then filed this appeal.

We review the Veterans Court’s denial of a claimant’s
petition for a writ of mandamus for an abuse of discretion.
See Lamb v. Principi, 284 F.3d 1378, 1384 (Fed. Cir.
2002). A writ of mandamus is an extraordinary remedy
and should not be issued unless the petitioner has no
other adequate alternative means to attain the desired
relief, and petitioner has established a clear and undispu-
table right to relief. See C'heney v. U.S. Dist. Court for
D.C., 542 U.S. 367, 380~81 (2004).

Because Allen’s brief does not raise any challenges to
the Veterans Court’s decision and we cannot discern an
abuse of discretion on the part of the Veterans Court in
denying the petition based on the facts presented, we
summarily afiirm. See Joshua v. United Stcztes, 17 F.3d
378, 380 (Fed. Cir. 1994) ("[S]ummary disposition is
appropriate, inter alia, when the position of one party is
so clearly correct as a matter of law that no substantial

3 CHARLES ALLEN, SR. V. SHINSEKI

question regarding the outcome of the appeal exists.”
(citation omitted)).

Accordingly,
lT lS ORDERED THAT:

(1) The judgment of the Court of Veterans Claims is
summarily affirmed.

(2) All pending motions are moot.
(3) Each side shall bear its own costs.

FoR THE CoURT

AUG 1 0 2912 /S/ Jan Horbaly
Date J an Horbaly
clerk

cc: Charles A. Allen, Sr.
_ Daniel Rabinowitz, Esq.

Issoni) As A MANDATE; AUG 1 0 2012

s24

‘ziiél‘,lteer:°“

AUG l 9 2012
JAN HURBALV
ClERK